Exhibit 10.17



CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IMMUNOME, INC. HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO IMMUNOME, INC. IF
PUBLICLY DISCLOSED.



SECOND AMENDMENT TO LICENSE AGREEMENT



This Second Amendment to License Agreement (“AMENDMENT”), is entered into as of
the ___ of July, 2020 (“EFFECTIVE DATE”), by and among Thomas Jefferson
University (“TJU”) and Immunome, Inc. (“COMPANY”) (collectively, the “Parties”).



WHEREAS the Parties have entered into an Exclusive License Agreement with an
effective date of the 1st of June, 2012, as amended by the First Amendment to
the License Agreement, dated  October 19, 2017, (the Exclusive License
Agreement, as so amended, the “LICENSE AGREEMENT”);



WHEREAS, the Parties desire to modify certain terms of the License Agreement as
set forth in this Amendment; and



WHEREAS, any capitalized term not separately defined in this Amendment shall
have the meaning ascribed to it in the License Agreement.



NOW, THEREFORE, in consideration of the terms and conditions set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, intending to be legally bound, the parties hereto
agree as follows:



1.   Amendments. Section 4.3 of the License Agreement is amended and restated in
its entirety as follows:



4.3  (a) Except as provided in Section 4.3(c), LICENSEE shall pay to TJU during
the term of this Agreement a royalty of [***] of NET SALES by LICENSEE and
SUBLICENSEES in any countries where there is a VALID CLAIM; and



(b) Except as provided in Section 4.3(c), LICENSEE shall pay to TJU during the
term of this Agreement a royalty of [***] of NET SALES by LICENSEE and
SUBLICENSEES in any countries where there is no VALID CLAIM.



(c) The royalty for NET SALES of LICENSED PRODUCTS or LICENSED PROCESSES by a
SUBLICENSEE under an agreement between LICENSEE and such SUBLICENSEE entered
into before CLINICAL PROOF OF CONCEPT (as defined below for such LICENSED
PRODUCT or LICENSED PROCESS (“OTHER NET SALES”) shall be [***] of the royalty
actually paid by the SUBLICENSEE to LICENSEE; provided that such agreement
between COMPANY and such SUBLICENSEE provides for a [***] or less percentage
royalty on net sales of such LICENSED PRODUCT and/or LICENSED PROCESS to be paid
to COMPANY by SUBLICENSEE. Where such agreement provides for more than a [***]
royalty, then the provisions of Sections 4.3(a) and (b) shall



SECOND AMENDMENT TO LICENSE AGREEMENT TJU_IMMUNOME

Page 1 of 3

--------------------------------------------------------------------------------

apply. Where such agreement provides for a [***] or less royalty and a royalty
that exceeds [***] (e.g., a scaled royalty based on the amount of net sales),
then the provisions of this Section 4.3(c) shall apply for the royalties that
are [***] or below and the provisions of Sections 4.3(a) and (b) shall apply for
the royalties that exceed [***].



For purposes of calculating the royalties under Sections 4.3(a) and (b), where
royalties on OTHER NET SALES are paid under this Section 4.3(c), then such OTHER
NET SALES shall be disregarded and excluded from the definition of NET SALES.



Notwithstanding the foregoing, in any sublicense of a LICENSED PRODUCT or
LICENSED PROCESS, if COMPANY or an AFFILIATE also grants rights to other
licensed products or patents owned or controlled by [***] and name [***] as an
inventor and are necessary for the use or sale of the LICENSED PRODUCT or
LICENSED PROCESS by such SUBLICENSEE, the modified royalty due on OTHER NET
SALES provided under this Section 4(c) shall only take effect if [***] also
agrees to a comparable reduction of the percentage of the total amount of
royalty it is to receive on such sales. Should [***] not agree in writing to
such comparable reduction then the royalty due on such NET SALES of LICENSED
PRODUCT or LICENSED PROCESS by a SUBLICENSEE will be calculated as per
Sections 4.3(a) and 4.3(b).



For the purposes of this SECTION 4.3(c) “CLINICAL PROOF OF CONCEPT” shall mean
the completion of the first clinical trial in patients with respect to the
applicable LICENSED PRODUCT or LICENSED PROCESS.



2.   Term of Amendment. This Amendment shall be in effect from the Effective
Date and shall continue for the term of the License Agreement.



3.   Full Force and Effect. Except as specifically modified or amended by the
terms of this Amendment, the License Agreement and all provisions contained
therein are, and shall continue, in full force and effect and are hereby
ratified and confirmed.



4.   Integration. The Agreement, as amended by this Amendment, contains the
entire agreement of the parties with regard to this Amendment and the Agreement,
and supersedes and replaces any prior agreements as to that matter. Neither this
Amendment nor the Agreement may be changed or modified, in whole or in part,
except by an instrument in writing signed by TJU and Company.





SECOND AMENDMENT TO LICENSE AGREEMENT TJU_IMMUNOME

Page 2 of 3

--------------------------------------------------------------------------------

5.   Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.



6.   Miscellaneous. This Amendment shall be binding upon all the parties to the
License Agreement and their respective successors and assigns.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



Agreed:





THOMAS JEFFERSON UNIVERSITY





Name:

Rose Ritts, PhD



Title:

Executive Vice President and Chief Innovation Officer





Signature:

/s/ Rose Ritts







IMMUNOME, INC.





Name:

Purnanand Sarma



Title:

President & CEO





Signature:

/s/ Purnanand D Sarma







SECOND AMENDMENT TO LICENSE AGREEMENT TJU_IMMUNOME

Page 3 of 3

--------------------------------------------------------------------------------